Citation Nr: 1402134	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-15 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for mesothelioma.



REPRESENTATION

Appellant represented by:	James E. Gelman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran had active military service from February, 1962 to February, 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey that denied service connection for malignant pleural mesothelioma. 

In July 2013, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

Service connection for mesothelioma was denied in an un-appealed rating decision in April 2006.  Subsequent to that decision, the RO received relevant service department records, in the form of confirmation of his Vietnam service, which it used in adjudicating his current claim.  Accordingly, the Board is adjudicating the claim on a de novo basis without requiring new and material evidence.  38 C.F.R. § 3.156(c) (2013).


FINDING OF FACT

The Veteran has mesothelioma as a result of asbestos exposure on active duty.


CONCLUSION OF LAW

Mesothelioma was incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110. 

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

According to the Veteran's DD 214, his military occupational specialty (MOS) was that of a Marine, radio operator.   The personnel records reveal that he served on board several naval vessels.  

According to post-service treatment records, in March 2005, the Veteran was diagnosed with diffuse mesotheliomas, epithilioid type, with regional lymph node involvement.  He was treated with radical extrapleural pneumocnectomy, chemotheraphy and radiation.  At his July 2013 hearing the Veteran testified to being a Marine in service.  He was stationed onboard five different transport ships; the USS Mitchell, Montrose, Sultan, Okanogan, and the Patrick.  He was being transported to various military exercises, and did not necessarily function as part of the ship's crew.  He testified that he performed guard duty at the brig, wandering to guard duty at the bow of the ship from his billeted quarters and back again.   And there was exposed piping throughout the ship.  They were wrapped in some sort of insulating material.

Post service in 1966 to 1968, he was possibly exposed to asbestos working on his home.  He did spackling and sheet rocking, and installed a wood burning stove that had an asbestos sealed ash drawer.  He also put shingles on his shed roof, but did not know if they were asbestos.  Prior to service in his late teens he did about a half dozen automobile brake jobs.

From 1969 to 1999, he was a writer and editor and had no further asbestos exposure.

A private nexus opinion from Richard Kradin, M.D. was submitted in August 2013.   Dr. Kradin reviewed the Veteran's medical records, and acknowledged the Veteran's reports of probable asbestos exposure pre-service, during service and post service.  He noted the Veteran was diagnosed and treated for diffuse mesothelioma of the right chest.  He opined that with a reasonable degree of medical probability the Veteran's mesothelioma was caused by his cumulative exposure to respirable asbestos dust.  "It is as likely as not that [the Veteran's] 57 days of exposure to asbestos on U.S. military vessels was a cause of his mesothelioma." 

The evidence shows current mesothelioma (i.e. findings proximate to his claim for service connection); in service exposure to asbestos; and a medical opinion linking the current disability to the in-service exposure.  As such, the evidence supports a finding of service connection.  Service connection for mesothelioma is, therefore, granted. 38 U.S.C.A §5107 (West 2002). 


ORDER

Entitlement to service connection for mesothelioma is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


